Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 15, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01179-CV
____________
 
IN RE KRISTOFER THOMAS KASTNER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 18, 2008, relator Kristofer Thomas Kastner filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Sharolyn Wood, presiding judge
of the 127th District Court of Harris County to rule on discovery matters and
rescind her order assessing sanctions against relator.  Relator has failed to
file a sworn mandamus record.  See Tex.
R. App. P. 52.7.  We deny the petition for writ of mandamus.




In his
petition, relator states he filed suit in the 127th District Court against
Guttermaxx and Jim McClaughlin for assault, defamation, negligent supervision,
and civil conspiracy.  He claims the trial judge of that court failed to rule
on requested discovery, denied him the opportunity to depose a witness, and
improperly assessed sanctions against him.  The absence of a mandamus record
prevents us from evaluating the circumstances of this case and the merits of
relator=s complaints.  See Barnes v. State,
832 S.W.2d 424, 426 (Tex. App.CHouston [1st Dist.] 1992, orig. proceeding).  To demonstrate
his entitlement to mandamus relief, relator must provide this court with
evidence against which we can test the reasonableness of the trial court=s actions or omissions.  See In re
Chavez, 62 S.W.3d 225, 228 (Tex. App.CAmarillo 2001, orig. proceeding).
Relator
has failed to establish entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny the petition for writ of mandamus.
PER CURIAM
 
 
 
 
Panel consists of Justices Frost,
Brown and Boyce.